                                                                     Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 1 of 33



                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendants
                                                                 6
                                                                                               UNITED STATES DISTRICT COURT
                                                                 7
                                                                                                      DISTRICT OF NEVADA
                                                                 8

                                                                 9   T. MATTHEW PHILLIPS,                              CASE NO:

                                                                10                              Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                11   v.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   NUTRANEXT, LLC;
                                    LAS VEGAS, NV 89149




                                                                     NUTRANEXT DIRECT, LLC;
                                        (702) 384-7000




                                                                13   NATURAL VITALITY;
                                          LAWYERS




                                                                     CLOROX SERVICES COMPANY
                                                                14   NATURE’S PRODUCTS, INC.;
                                                                     NUTRANEXT BUSINESS, LLC
                                                                15   VITAMIN COTTAGE NATURAL FOOD
                                                                     MARKETS, INC. and DOES 1-10 inclusive,
                                                                16
                                                                                             Defendants.
                                                                17   __________________________________________

                                                                18
                                                                      DEFENDANTS NUTRANEXT DIRECT, LLC AND VITAMIN COTTAGE NATURAL
                                                                19               FOOD MARKETS, INC.’S NOTICE OF REMOVAL

                                                                20   TO:   DEBRA KEMPI, Clerk, United States District Court for the District of Nevada

                                                                21         PLEASE TAKE NOTICE that Defendants NUTRANEXT DIRECT, LLC and VITAMIN

                                                                22   COTTAGE NATURAL FOOD MARKETS, INC. hereby remove to this Court the state court

                                                                23   action entitled “T. MATTHEW PHILLIPS, Plaintiff v. NUTRANEXT, LLC, NUTRANEXT

                                                                24   DIRECT, LLC, NATURAL VITALITY, CLOROX SERVICES COMPANY, NATURE’S

                                                                                                                 1                                       KNW 26554
                                                                     Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 2 of 33



                                                                 1   PRODUCTS, INC., NUTRANEXT BUSINESS, LLC, and VITAMIN COTTAGE NATURAL

                                                                 2   FOOD MARKETS, INC., Defendants,” Case No. A-20-808776-C filed in the Eighth Judicial

                                                                 3   District Court for the State of Nevada, County of Clark. A copy of the Complaint is attached

                                                                 4   hereto as Exhibit A. The grounds for removal are:

                                                                 5            1.    This Court has original subject matter jurisdiction over this action pursuant to 28

                                                                 6   U.S.C. § 1332 and 28 U.S.C. §§ 1441(a)-(c), in that it is a civil action between Plaintiff, a citizen

                                                                 7   of Nevada, and Defendants who are citizens of diverse residency, none of which reside in

                                                                 8   Nevada, with the exception of Defendant NUTRANEXT DIRECT, LLC, which was improperly

                                                                 9   named as a Defendant. The matter in controversy exceeds $75,000.00, exclusive of interest and

                                                                10   costs.
ALVERSON TAYLOR & SANDERS




                                                                11            2.    Based upon information and belief, Plaintiff T. MATTHEW PHILLIPS is a
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   citizen of Clark County, Nevada, as indicated in the Complaint. See Complaint ¶ 1.
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13            3.    Defendant NUTRANEXT, LLC is a corporation incorporated in Delaware, with
                                          LAWYERS




                                                                14   its principal place of business in Sunrise, Florida.

                                                                15            4.    NUTRANEXT DIRECT, LLC is a corporation incorporated in Nevada; however,

                                                                16   this Defendant was improperly named and did not manufacture, distribute, or sell the product at

                                                                17   issue in Plaintiff’s Complaint. Defendants have filed a Motion to Dismiss concurrently with this

                                                                18   Removal to correct the named Defendants.

                                                                19            5.    NATURAL VITALITY is a product name and is not a corporation with any

                                                                20   residency.

                                                                21            6.    CLOROX SERVICES COMPANY is a corporation incorporated in Delaware,

                                                                22   with its principal place of business in Oakland, California.

                                                                23            7.    NATURE’S PRODUCTS, INC. is a corporation incorporated in Florida, with its

                                                                24   principal place of business in Sunrise, Florida.

                                                                                                                        2                                        KNW 26554
                                                                     Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 3 of 33



                                                                 1          8.        VITAMIN COTTAGE NATURAL FOOD MARKETS, INC. is a corporation

                                                                 2   incorporated in Colorado, with its principal place of business in Lakewood, Colorado.

                                                                 3          9.        The   Defendants    sued   as   DOES     I through     X,   inclusive   and   ROE

                                                                 4   CORPORATIONS I through X, inclusive, are fictitious parties and not relevant to the

                                                                 5   determination of subject matter jurisdiction. See 28 U.S.C. § 1441(a) (stating “For purposes of

                                                                 6   removal under this chapter, the citizenship of defendants sued under fictitious names shall be

                                                                 7   disregarded”).

                                                                 8          10.       Upon information and belief, the amount in controversy, exclusive of interest and

                                                                 9   costs, exceeds $75,000.00. In his Complaint, Plaintiff alleged numerous claims including

                                                                10   deceptive trade practices, defective product, breach of implied warranty of fitness, battery, and
ALVERSON TAYLOR & SANDERS




                                                                11   emotional distress (negligent and intentional). See Complaint ¶ 41-91. Plaintiff specifically
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   alleged that “red particles” in the subject product were “nanosensors” which were “smart”
                                    LAS VEGAS, NV 89149




                                                                     technology devices. See Complaint ¶ 27. Plaintiff has stressed over the “nanosensors” to the
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14   point that he developed a “fear that he may develop cancer.” See Complaint ¶ 32. He also

                                                                15   believes that ingesting the subject product caused him “pain kidney problems and overactive

                                                                16   bladder issues.” See Complaint ¶ 33. Further, Plaintiff alleged numerous damages including

                                                                17   general, special, punitive and exemplary damages, and injunctive relief. See Complaint ¶ 92.

                                                                18          11.       Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)-

                                                                19   (b) and Local Rule 8-1. This action was originally brought in the Eighth Judicial District for

                                                                20   Clark County, State of Nevada.

                                                                21          12.       This notice of removal is timely filed within thirty (30) days after receipt of the

                                                                22   paper that makes this case removable as required by 28 U.S.C. § 1446(b), in that it is filed within

                                                                23   thirty (30) days following the service of the Summons and Complaint. Defendant NUTRANEXT

                                                                24   DIRECT, LLC, was served with the Complaint on January 30, 2020. Defendant VITAMIN

                                                                                                                       3                                        KNW 26554
                                                                     Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 4 of 33



                                                                 1   COTTAGE NATURAL FOOD MARKETS, INC. was served on February 4, 2020. The other

                                                                 2   named Defendants have not yet been served.

                                                                 3          13.    Pursuant to 28 U.S.C. 1446(d), Defendants have prepared and will file with the

                                                                 4   Clerk of the Eighth Judicial District Court a Notice of Removed Action.

                                                                 5          Dated this 18th day of February, 2020.

                                                                 6                                                       ALVERSON TAYLOR & SANDERS

                                                                 7

                                                                 8                                                       ____________________________________
                                                                                                                         J. BRUCE ALVERSON, ESQ.
                                                                 9                                                       Nevada Bar No. 1339
                                                                                                                         KARIE N. WILSON, ESQ.
                                                                10                                                       Nevada Bar No. 7957
                                                                                                                         6605 Grand Montecito Pkwy, Ste. 200
ALVERSON TAYLOR & SANDERS




                                                                11                                                       Las Vegas, NV 89149
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                         702-384-7000 Phone
                                                                12                                                       702-385-7000 Fax
                                                                                                                         Attorneys for Defendants
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                     4                                  KNW 26554
                                                                     Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 5 of 33



                                                                 1                                    CERTIFICATE OF ELECTRONIC SERVICE

                                                                 2             I certify that on the 18th day of February, 2020, service of the above and foregoing

                                                                 3   DEFENDANTS NUTRANEXT DIRECT, LLC AND VITAMIN COTTAGE NATURAL

                                                                 4   FOOD MARKETS, INC.’S NOTICE OF REMOVAL was made by electronically filing a

                                                                 5   true and correct copy of the same to each party addressed as follows:

                                                                 6   T. Matthew Phillips, Esq.
                                                                     tmatthewphillips@humanoid.net
                                                                 7   4894 W. Lone Mountain Rd., No. 132
                                                                     Las Vegas, Nev. 89130
                                                                 8   323-314-6996 Phone
                                                                     Plaintiff Pro Per
                                                                 9

                                                                10
                                                                                                                               _________________________________________
ALVERSON TAYLOR & SANDERS




                                                                11                                                             Employee of ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                    LAS VEGAS, NV 89149




                                                                     n:\bruce.grp\z-client\26554\pleadings\notc removal.docx
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                                 5                               KNW 26554
Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 6 of 33




                      EXHIBIT A
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page  7 of 33
                                                                  Electronically Filed
                                                                               1/17/2020 3:35 PM
                                                                              Steven D. Grierson
                                                                               CLERK OF THE COURT



     T. Matthew Phillips, Esq.
 1   T Matthew Phillips@humanoid.net
     4894 W. Lone Mountain Rd., No. 132
 2   Las Vegas, Nev. 89130                                                 CASE NO: A-20-808776-C
 3
     Tel.: (323) 314-6996                                                           Department 24

 4   Plaintiff in Propia Persona
 5
 6
                         EIGHTH JUDICIAL DISTRICT COURT
 7
 8                              CLARK COUNTY, NEVADA
 9
         _____________________________
10                                  )             Case No:
11   T. MATTHEW PHILLIPS            )
12                                  )             COMPLAINT FOR
              Plaintiff,            )             DAMAGES AND INJUNCTION.
13
                                    )             [Plaintiff Demands Jury Trial]
14
                   vs.              )
15                                  )
16   1. NUTRANEXT, LLC              )
17   2. NUTRANEXT DIRECT, LLC )
     3. NATURAL VITALITY            )
18
     4. CLOROX SERVICES             )
19      COMPANY                     )
20   5. NATURE’S PRODUCTS, INC. )
21   6. NUTRANEXT BUSINESS,         )
22
        LLC                         )
     7. VITAMIN COTTAGE             )
23
        NATURAL FOOD                )
24      MARKETS, INC.               )
25      and DOES 1 – 10, inclusive, )
26                                  )
              Defendants.           )
27
     ______________________________ )
28                                                 


                           Complaint   for Damages and Injunction, p. 1

                                                   
                                     Case Number: A-20-808776-C
           Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 8 of 33

     




                            PARTIES       and JURISDICTION
 1                                                 

 2   (1)   Plaintiff, T. MATTHEW PHILLIPS, is a resident of Clark County, Nevada.
 3   Plaintiff is also a licensed California attorney, in “good standing,” for 27 years,
 4   since 1993; (Plaintiff is not licensed in Nevada). Plaintiff demands jury trial.
 5   (2)   Plaintiff believes that the consumer product herein at-issue is manufactured,
 6   advertised, and sold nationwide by at least one of the following entities:
 7         I. Defendant, NUTRANEXT, LLC, is a Florida business entity—not licensed
 8         to do business in Nevada. The Florida Secretary of State provides: FEI/EIN
 9         Number: XX-XXXXXXX. Delaware. Address: 1221 Broadway, Oakland, Calif.
10         94612; (same address as Defendant, CLOROX SERVICES COMPANY).
11         II. Defendant, NUTRANEXT DIRECT, LLC, is a licensed Nevada entity that
12         does business in Clark County, Nev. The Nevada Secretary of State
13         provides: Entity Number: E0472482014-6. Entity Type: Domestic Limited
14         Liability Company. Entity Status: Active. Formation Date: 09/12/2014.
15         Business ID: NV20141583037. Address: 1221 Broadway, Oakland, Calif.,
16         94612; (same address as Defendant, CLOROX SERVICES COMPANY).
17         III. Defendant, NATURAL VITALITY, is a Texas business entity of unknown
18         form doing business in Clark County, Nev. Principal place of business:
19         12200 Anderson Mill Road, Austin, Texas, 78726. Telephone: (866) 416-
20         9216. Note: according to the product label, NATURAL VITALITY is the
21         distributor for the product herein at issue.
22         IV. Defendant, CLOROX SERVICES COMPANY, is a licensed Nevada entity
23         that does business in Clark County, Nev. The Nevada Secretary of State
24         provides the following: Entity Number: E2050932019-4. Entity Type:
25         Foreign Corporation. Entity Status: Active. Formation Date: 08/09/2019.
26         Business ID: NV20191591974. Address: 1221 Broadway, Oakland, Calif.,
27         94612. Note: Plaintiff believes that CLOROX SERVICES COMPANY is the
28         parent company that controls all the others.

                           Complaint   for Damages and Injunction, p. 2

                                                   
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 9 of 33

     




 1          V. Defendant, NATURE’S PRODUCTS, INC., is a Florida business entity—not
 2          licensed to do business in Nevada. The Florida Secretary of State provides:
 3          FEI/EIN Number: XX-XXXXXXX. Date Filed: 03/03/1986. Effective Date:
 4          02/27/1986. State: FL. Address: 1221 Broadway, Oakland, Calif., 94612;
 5          (same address as Defendant, CLOROX SERVICES COMPANY).
 6          VI. Defendant, NUTRANEXT BUSINESS, LLC, is a Florida business entity—
 7          not licensed to do business in Nevada. FEI/EIN Number: XX-XXXXXXX. Date
 8          Filed: 03/19/2018. State: DE. Address: 1221 Broadway, Oakland, Calif.,
 9          94612; (same address as Defendant, CLOROX SERVICE COMPANY).
10          VII. Plaintiff purchased the product at-issue from Defendant, V ITAMIN
11          COTTAGE NATURAL FOOD MARKETS, INC., a licensed Nevada entity, dba
12          “Natural Grocers.” The Nevada Secretary of State provides: Entity
13          Number: E0441892014-8. Entity Type: Foreign Corporation. Status: Active.
14          Formation Date: 08/25/2014. Business ID: NV20141546627. Principal
15          place of business: 12612 W. Alameda Parkway, Lakewood, Colo., 80228.
16   (3)    Plaintiff alleges that each DOE Defendants, 1 – 10, is a proximate cause
17   of his harm. When Plaintiff learns their true and correct names, he will amend.
18   (4)    Jurisdiction is proper in Clark County, Nev. because: (i) Defendants do
19   business in Clark County; (ii) Plaintiff resides in Clark County; and (iii) Plaintiff
20   purchased the product at-issue in Clark County.
21   (5)    The product at-issue fails to identify its origin. “Who” manufactures it?
22   “Where” is it manufactured? Defendants won’t say. Plaintiff bought the product
23   from, Defendant, VITAMIN COTTAGE NATURAL FOOD MARKETS, INC. Plaintiff
24   contacted its general counsel, John Fischer, Esq., but counsel steadfastly refuses
25   to identify the manufacturer. At the time of this writing, the manufacturer’s secret
26   identity remains unknown to Plaintiff.
27   ////
28   ////

                           Complaint   for Damages and Injunction, p. 3

                                                   
           Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 10 of 33

     




                             FACTUAL           ALLEGATIONS
 1                                                  

 2   (6)    Plaintiff, T. MATTHEW PHILLIPS, is a resident of Clark County, Nevada.
 3   Plaintiff is a health food enthusiast. Plaintiff is a consumer of dietary supplements.
 4   Plaintiff maintains a clean diet. Plaintiff eats organic. Plaintiff regularly exercises.
 5   Plaintiff takes no pharmaceutical products of any kind whatsoever.
 6   (7)    Defendants advertise and sell dietary supplements in Clark County, Nevada.
 7   Defendants advertise and sell a dietary supplement called Natural Vitality Calm,
 8   for which Plaintiff now files suit.
 9   (8)    Natural Vitality Calm is a magnesium supplement. Magnesium is essential
10   for proper muscle function; magnesium promotes a healthy heart. Due to pesticide
11   overuse, most Americans today are magnesium deficient.
12   (9)    Magnesium tends to relax the body, which helps folks fall asleep naturally
13   without resort to sleeping pills. Due to magnesium’s “calming” effect, this must
14   explain why the word “calm” appears in the name—Natural Vitality Calm.
15   (10) Magnesium also tends to create a laxative effect, which may help with
16   constipation; however, some folks experience loose bowels, especially when
17   consumers exceed the recommended daily allowance (RDA) for magnesium,
18   (approx. 400 miligrams per day).
19   (11) Defendants manufacture, advertise, and sell the popular health food product,
20   Natural Vitality Calm, which is a magnesium powder; when mixed with water,
21   it creates the chemical compound “magnesium citrate,” which folks consume.
22   The product is sold in plastic tubs. The product comes in the form of a fine, dry,
23   white powder. The powder consists chiefly of magnesium carbonate and citric
24   acid, along with sweeteners.
25   (12) When mixed with water, the Natural Vitality Calm powder creates a
26   chemical reaction. When it hits water, the white powder fizzes-up with carbon-
27   dioxide bubbles. After the CO2 bubbles fizz away, the magnesium binds to the
28   citric acid to form “magnesium citrate,” which folks ingest.

                            Complaint   for Damages and Injunction, p. 4

                                                    
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 11 of 33

     




 1   (13) The Natural Vitality Calm label recommends that consumers begin with
 2   one-half teaspoon, (1 gram), of product mixed with 2 – 3 ounces of hot water;
 3   cold water works just as well, but the chemical reaction time is slower and the
 4   bubbles last longer. The label further recommends that consumers, over time,
 5   increase their daily allowance to two teaspoons, (4 grams).
 6   (14) Plaintiff purchased a tub of the Natural Vitality Calm, (cherry flavor), on
 7   Aug. 10, 2019, from Defendant, VITAMIN COTTAGE NATURAL FOOD MARKETS,
 8   INC., in Las Vegas, Nev. Plaintiff would use this tub of magnesium powder for
 9   approx. ten weeks. Plaintiff would regularly prepare two teaspoonfuls of product
10   mixed into an 8-ounce water glass; and then, when the bubbles dissipated, Plaintiff
11   would guzzle the product and finish-off the entire glass.
12   (15) On Oct. 21, 2019, Plaintiff had major dental surgery which required more
13   than a dozen sutures. Due to the attendant pain and discomfort, Plaintiff found it
14   difficult to drink. Plaintiff took no painkillers. On the evening of Oct. 21, 2019,
15   still in pain from the surgery, Plaintiff poured an 8-ounce glass of water and
16   mixed-in the Natural Vitality Calm product; however, Plaintiff was unable to
17   finish the glass. Plaintiff fell asleep. In the early morning hours of Oct. 22, 2019,
18   Plaintiff awoke in pain. He got out of bed thirsty. Plaintiff went to resume
19   drinking the half-consumed glass of product he had poured several hours earlier;
20   however, as he raised the glass to his lips, Plaintiff noticed the presence of “tiny
21   red dots” floating at the bottom of the half-consumed glass. Plaintiff was
22   bewildered; but he was also half-asleep and in considerable pain. He poured the
23   glass into the sink and forgot about it.
24   (16) On or about Oct. 23, 2019, Plaintiff prepared an 8-ounce glass with two
25   teaspoonfuls of the Natural Vitality Calm product. However, with gums still
26   swollen, Plaintiff was again unable to drink the entire glass. Later that day,
27   Plaintiff went to finish the half-consumed glass; however, as he raised it, he again
28   noticed the “tiny red dots” floating at the bottom of the glass—approx. one dozen

                            Complaint   for Damages and Injunction, p. 5

                                                    
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 12 of 33

     




 1   specks of red material, each speck smaller than a bread-crumb. This was the
 2   second time Plaintiff saw the “tiny red dots.” Totally gross and disgusting.
 3   Plaintiff poured the glass down the drain.
 4   (17) Curiously, Plaintiff had never before noticed anything “red” in a glassful of
 5   the product—nor had he ever noticed anything “red” in a spoonful of the product,
 6   which again, is a fine “white” powder. Plaintiff was puzzled.
 7   (18) Based on his recent dental surgery, Plaintiff formed the belief that the “tiny
 8   red dots” must be blood particles or debris—resulting from bleeding sutures—
 9   which had apparently “backwashed” into the drinking glass as he struggled to
10   drink liquid in the aftermath of major dental surgery.
11   (19) On or about Oct. 24, 2019, the cycle repeated. Plaintiff prepared a glass of
12   the product and waited for the bubbles to clear; however, before he took a drink,
13   he again saw the “tiny red dots” floating at the bottom of the glass. Plaintiff was
14   baffled; this was the third time he saw the red particulate matter.
15   (20) Plaintiff began to speculate on the mystery of the “tiny red dots.” Plaintiff
16   began to doubt that they were attributable to dental suture backwash. After all, he
17   never saw any red particles or debris in a glass of straight water. Plaintiff became
18   suspicious. What are the “tiny red dots?” Cherry bits?—in a “cherry flavored”
19   product? But if they are cherry bits, then (a) why has Plaintiff never before seen
20   them in a spoonful of the product, and (b) why has Plaintiff never before seen them
21   in a glassful of the product? And, if they really are cherry bits, then how come the
22   product doesn’t advertise: “Made with Real Cherry Bits!” on the label?
23   (21) Near the end of October 2019, Plaintiff undertook an experiment with the
24   Natural Vitality Calm to determine whether the “tiny red dots” originate from
25   inside the product tub. Plaintiff poured a glassful of water and mixed-in two
26   teaspoonfuls of the magnesium powder. After a few minutes, the CO2 bubbles
27   cleared and Plaintiff saw the conspicuous “tiny red dots.” Plaintiff concluded that
28   the “tiny red dots” originated from inside the product tub.

                           Complaint   for Damages and Injunction, p. 6

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 13 of 33

     




 1   (22) Plaintiff contacted Defendants via their 800 number to complain about
 2   contaminants in the Natural Vitality Calm. Defendants promised to call him back,
 3   but no one ever did. Plaintiff tried to talk to the legal department, but no one ever
 4   got back. The parties exchanged a few pointless emails.
 5   (23) Plaintiff again performed the experiment. After achieving the same results,
 6   (“tiny red dots”), Plaintiff, on or about Nov. 6, 2019, photographed the test
 7   remnants floating in the water glass. The photographs depict tiny red particles
 8   as well as a peculiar gelatinous substance that seemingly binds the dots together.
 9   Plaintiff decided to preserve the evidence; he took the contaminated glass and set
10   it atop the refrigerator—where it remained undisturbed.
11   (24) Plaintiff wondered whether the “tiny red dots” might be present in other
12   tubs of the product. Plaintiff happened to have, in his pantry, another tub of the
13   product, which he tested; however, this tub yielded no contaminants.
14   (25) On Nov. 6, 2019, Plaintiff visited Defendant, VITAMIN COTTAGE NATURAL
15   FOOD MARKETS, INC., (where he purchased the tainted tub back on Aug. 10, 2019).
16   Plaintiff searched for the same lot number as the contaminated lot, but he was
17   unable to find a match. Plaintiff purchased two more tubs for testing. With these
18   new tubs, Plaintiff tested to see whether the “tiny red dots” would appear; but these
19   tub samples yielded no contaminants. Plaintiff thus concluded that the “tiny red
20   dots” were unique to the tub he purchased back on Aug. 10, 2019, from Defendant,
21   VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.
22   (26) Plaintiff repeated the experiments for employees of Defendant, V ITAMIN
23   COTTAGE NATURAL FOOD MARKETS, INC. Plaintiff asked employees to open a
24   new tub of the product, in-store, to see whether “tiny red dots” would appear when
25   mixed with water. A tub was sampled in-store; however, this tub sample yielded
26   no contaminants. But when Plaintiff used product powder from the tainted tub,
27   (purchased back on Aug. 10, 2019), store employees saw the “tiny red dots.”
28   [See attached photos.]

                           Complaint   for Damages and Injunction, p. 7

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 14 of 33

     




 1   (27) About this time, Plaintiff re-examined the test sample that he placed on the
 2   fridge several days earlier; upon re-examination, Plaintiff was astonished at what
 3   he saw—the “tiny red dots” had become buoyant—and had risen from the bottom
 4   of the glass—and were now floating higher-up near the water line. The gelatinous
 5   substance appeared to more tightly bind the particles. Plaintiff was amazed at the
 6   transformation. The “tiny red dots” now appeared to be intentionally huddled-up
 7   together, enmeshed with the gelatinous substance up at the water line, instead of
 8   randomly dispersed at the bottom of the glass. [See attached photos.]
 9   (28) Remarkable though it may sound, Plaintiff believes the red particles may
10   be self-assembling “nanosensors,” i.e., tiny “smart” technology devices. The
11   magnesium powder may contain microscopic particles that, upon contact with
12   water, expand, turn red, congregate together, and then morph into “nanosensors,”
13   which have the ability to send and receive EMF signals.
14   (29) Nanosensor technology exists; nanosensors are added to food products to
15   monitor bacterial and fungal growth. Consumers sometimes eat the nanosensors
16   without knowing it. Long-term health effects are unknown.
17   (30) Nanosensors are also used for remote medical testing and remote patient
18   monitoring. Nanosensors are capable of sending and receiving EMF signals with
19   data concerning a person’s “vital signs,” including pulse rate, heart rate, blood
20   pressure, blood type, temperature, glucose levels, insulin levels, hormone levels,
21   drug interactions, metabolic activity, brain activity, etc. The U.S. Patent Office
22   awards patents for such technologies, which can be used to conduct remote
23   medical experiments—on random test subjects—for research into cutting-edge
24   gene therapies, chemotherapies and novel pharmaceutical drugs.
25   (31) Plaintiff speculates that Defendants may plant nanosensors in the product—
26   for food safety and/or medical research; yes, Plaintiff may be a conspiracy theorist,
27   wildly speculating on the nature and purpose of the tiny red particles—but that’s
28   only because Defendants refuse to be forthcoming in the first place.

                           Complaint   for Damages and Injunction, p. 8

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 15 of 33

     




 1   (32) Plaintiff is informed that nanosensors contain carcinogenic chemicals and
 2   that nanosensors create carcinogenic EMF fields. As a direct result of having
 3   ingested the tiny red particles for approx. ten (10) weeks, Plaintiff has developed a
 4   genuine (and not unreasonable) fear that he may develop cancer.
 5   (33) During the ten (10) weeks that Plaintiff ingested the tainted magnesium
 6   powder, he experienced painful kidney problems and overactive bladder issues.
 7   Because of the closeness in time, Plaintiff attributes his kidney and bladder
 8   ailments to ingestion of the red particulate matter. (These painful kidney and
 9   bladder ailments may be related to passing the red particles; at the time of this
10   writing, these ailments have largely abated.)
11   (34) Plaintiff does not know the true nature or purpose of the tiny red particles.
12   Are they legitimate food additives? Stabilizers? Preservatives? Perhaps
13   Defendants make other products that contain red particulate matter, which
14   accidentally fell-off a conveyor belt—straight into a vat of magnesium powder?
15   Who knows? But Plaintiff does know this—no red particles should be in the
16   magnesium powder! The tub purchased back on Aug. 10, 2019 contains tiny red
17   particles that should not be there. This tub is defectively labeled, for failure to
18   mention, on the ingredient panel, that the product contains suspicious-looking,
19   red particulate matter of unknown origin. [See attached photos.]
20   (35) Notably, the tubful of product purchased on Aug. 10, 2019 is the only tub
21   to yield the red particles. Five (5) other tubs sampled yielded no red particles.
22   (36) The product fails to identify “who” manufactures the product or “where”
23   it’s manufactured. This shows intent to deceive. Defendants must identify the
24   manufacturer’s name and address.
25   (37) By this lawsuit, Plaintiff expects that Defendants will disclose the true
26   nature and purpose of the “tiny red dots,” (including a chemical breakdown).
27   Plaintiff also expects to establish binding precedent, i.e., that all Nevadans have
28   a fundamental right to know what’s in the food they eat!

                            Complaint   for Damages and Injunction, p. 9

                                                    
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 16 of 33

     




 1   (38) Plaintiff seeks (i) general, (ii) special, and (iii) punitive damages on the
 2   below-listed causes of action:
 3           Claim No. I - engaging in deceptive trade practices;
 4           Claim No. II - selling defective products;
 5           Claim No. III - breaching the implied warranty of fitness;
 6           Claim No. IV - causing battery (unconsented touching);
 7           Claim No. V - inflicting emotional distress.
 8   (39) Plaintiff seeks preliminary and permanent injunctions: (a) a court order
 9   requiring Defendants to identify the nature and purpose of the red particles, as well
10   as their ingredients; (b) a court order prohibiting Defendants from selling products
11   tainted with the red particles; (c) a court order recalling tainted lot numbers;
12   (d) a court order requiring Defendants to identify the product manufacturer; and
13   (e) a court order requiring Defendants to identify the red particle manufacturer.
14   (40) When Defendants reveal the true nature and purpose of the red particulate
15   matter, the Court must then determine whether it is “harmful” to human health.
16   If the red particles are “harmful,” (according to some workable definition), then it
17   may establish grounds to allege “food poisoning.” Nevada law, at NRS § 202.170,
18   defines “food poisoning”—
19           “A person who willfully mingles poison or any other harmful substance ,
20           including, but not limited to, glass or a razor blade, in any food, drink or
21           medicine intended or prepared for the use of a human being, and a person
22           who willfully poisons any spring, well or reservoir of water, is guilty of a
23           category B felony and shall be punished by imprisonment in the state prison
24           for a minimum term of not less than 2 years and a maximum term of not
25           more than 15 years, or by a fine of not more than $10,000, or by both fine
26           and imprisonment.” [NRS § 202.170; underscores and italics added].
27   ////
28   ////

                            Complaint   for Damages and Injunction, p. 10

                                                    
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 17 of 33

     




 1                             CAUSE        of ACTION No. 1
 2   (41) DECEPTIVE TRADE PRACTICES: Plaintiff brings this Cause-of-Action No. 1,
 3   for Deceptive Trade Practices, under NRS § 41.600, as against all Defendants.
 4   Plaintiff here incorporates all numbered paragraphs.
 5   (42) NRS § 41.600 empowers consumer fraud victims to bring lawsuits alleging
 6   deceptive trade practices. “An action may be brought by any person who is a
 7   victim of consumer fraud,” [see NRS § 41.600(1)].
 8   (43) NRS § 41.600(2)(e) provides that the term “consumer fraud” incudes, “[a]
 9   deceptive trade practice as defined in NRS 598.0915 to 598.0925, inclusive,”
10   [see NRS § 41.600(2)(e)].
11   (44) NRS § 598.0915(5) defines “deceptive trade practice.” A person engages in
12   a “deceptive trade practice” if, in the course of his or her business or occupation,
13   he or she “[k]nowingly makes a false representation as to the characteristics,
14   ingredients, uses, benefits, alterations or quantities of goods or services for sale
15   or lease,” [see NRS § 598.0915(5); underscore added].
16   (45) Defendants engage in “deceptive trade practices” by knowingly making
17   false representations as to the “ingredients” of goods for sale, as proscribed by
18   NRS § 598.0915(5).
19   (46) Defendants make false representations as to the ingredients in the Natural
20   Vitality Calm product. The label’s ingredient list does not accurately reflect
21   what’s really in the product tub—and this is a “deceptive trade practice.” Some
22   batches of the product contain a secret ingredient—i.e., tiny red particles of
23   unknown origin—which are not listed on the product label. The un-disclosed use
24   of un-listed ingredients in food products is a “deceptive trade practice.”
25   (47) NRS § 598.0923(2) further defines “deceptive trade practices.” A person
26   engages in “deceptive trade practices” when in the course of his or her business or
27   occupation he or she knowingly “fails to disclose a material fact in connection with
28   the sale . . . of goods or services,” [NRS § 598.0923(2); underscores added].

                           Complaint   for Damages and Injunction, p. 11

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 18 of 33

     




 1   (48) Defendants fail to disclose “all” ingredients in the product. On the product
 2   label, Defendants never mention the tiny red particles. In other words, Defendants
 3   fail to disclose every single ingredient in the product.
 4   (49) Stated another way, Defendants fail to disclose that the product comes with
 5   tiny red particles of unknown origin. The existence of red particulate matter is a
 6   “material fact” because its presence, if known to the public, would affect consumer
 7   buying decisions. If folks knew that the magnesium powder contains microscopic
 8   particles that—upon contact with water—swell in size, turn the color red, become
 9   buoyant, and enmesh together inside a sticky film—then fewer people would buy
10   the product.
11   (50) Defendants fail to disclose the identity of the “manufacturer” of the product.
12   Curiously, Defendants disclose a “distributor”—an entity called NATURAL
13   VITALITY in Austin, Tex.—but they fail to disclose the “manufacturer,” i.e., the
14   entity that actually produces the magnesium powder—i.e., the entity presumably
15   responsible for lacing the powder with tiny red particles. In addition, Defendants
16   also fail to identify the manufacturer of the red particles—and furthermore,
17   Defendant also fail to identify the ingredients inside the tiny red particles.
18   (51) All tolled, Defendants commit five counts of “deception”—for failure to
19   disclose the following material facts:
20         (i)      Defendants fail to disclose “all” ingredients in the product;
21         (ii)     Defendants fail to disclose the presence of red particles in the product;
22         (iii)    Defendants fail to disclose the ingredients in the red particles;
23         (iv)     Defendants fail to disclose the product manufacturer’s identity; and,
24         (v)      Defendants fail to disclose the red particle manufacturer’s identity.
25   (52) Defendants make still more false and misleading claims; they claim the
26   product contains “no artificial colors.” But this is untrue! The product contains
27   “red” particles, when it should be “all-white.” The “no artificial colors” slogan is
28   false because no “red” objects should appear in “all-white” powder.

                            Complaint   for Damages and Injunction, p. 12

                                                    
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 19 of 33

     




 1   (53) Nevadans have a fundamental right to know what’s in the food they eat!
 2   Plaintiff seeks an award of damages, costs and reasonable attorney’s fees. As per
 3   NRS § 41.600(3)(a)–(b), if the claimant is the prevailing party, “the court shall
 4   award him: (a) any damages that he has sustained; and (b) his costs in the action
 5   and reasonable attorney’s fees,” [see NRS § 41.600(3)(a)–(b)].
 6   (54) Plaintiff seeks preliminary and permanent injunctions: (a) a court order
 7   requiring Defendants to identify the nature and purpose of the red particles, as well
 8   as their ingredients; (b) a court order prohibiting Defendants from selling products
 9   tainted with the red particles; (c) a court order recalling tainted lot numbers;
10   (d) a court order requiring Defendants to identify the product manufacturer; and
11   (e) a court order requiring Defendants to identify the red particle manufacturer.
12   (55) Plaintiff seeks “punitive damages” for fraud. Plaintiff seeks a dollar amount
13   sufficient to deter future misconduct. Defendants demonstrate fraud because they
14   act with intent to deceive others—(i) Defendants fail to disclose “all” ingredients
15   in the product, (ii) Defendants fail to disclose the presence of red particulate matter
16   in the product, (iii) Defendants fail to disclose the ingredients in the red particulate
17   matter, (iv) Defendants fail to disclose the product manufacturer’s identity, and
18   (v) Defendants fail to disclose the red particle manufacturer’s identity.
19   (56) Plaintiff seeks an award of litigation expenses, courts costs and reasonable
20   attorney’s fees—for enforcing important rights affecting the public interest.
21   ////
22   ////
23   ////
24
25
26
27
28

                           Complaint   for Damages and Injunction, p. 13

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 20 of 33

     




                              CAUSE         of ACTION No. 2
 1                                                 

 2   (57) STRICT LIABILITY—DEFECTIVE PRODUCT: Plaintiff brings this Cause-of-
 3   Action No. 2, for Strict Liability—Defective Product, as against all Defendants.
 4   Plaintiff here incorporates all numbered paragraphs.
 5   (58) Nevada law creates “strict liability” for “defective” products. In Nevada,
 6   manufacturers and sellers are strictly liable for damages caused by their defective
 7   products, even in instances where the manufacturer and seller were not negligent.
 8   (59) The Natural Vitality Calm product is “defective” because some batches
 9   come with a condition that defeats consumers’ “reasonable” expectations—i.e.,
10   some batches come with mysterious, tiny red particles; this defeats the expectation
11   that food products will be free of off-label ingredients of unknown origin.
12   (60) The Natural Vitality Calm is per se “defective.” If consumers were to learn
13   the actual truth about the secret ingredients lurking in the Natural Vitality Calm,
14   fewer consumers would purchase it—which proves the “defect.”
15   (61) The product “defect”—i.e., the fact that it’s laced with tiny red particles
16   of unknown origin—existed when the product left the manufacturer—the “defect”
17   existed when manufacturer delivered the product to the grocer—and the “defect”
18   existed when the grocer placed the product on grocery store shelves. The product
19   “defect” is the cause-in-fact of Plaintiff’s harm.
20   (62) As a result of the “defect,” Plaintiff sustains injuries. Defendants’ actions
21   were a substantial factor in causing Plaintiff’s harm, along with attendant pain and
22   suffering. Plaintiff seeks monetary damages in an amount T.B.D. at trial.
23   (63) Plaintiff seeks preliminary and permanent injunctions: (a) a court order
24   requiring Defendants to identify the nature and purpose of the red particles, as well
25   as their ingredients; (b) a court order prohibiting Defendants from selling products
26   tainted with the red particles; (c) a court order recalling tainted lot numbers;
27   (d) a court order requiring Defendants to identify the product manufacturer; and
28   (e) a court order requiring Defendants to identify the red particle manufacturer.

                           Complaint   for Damages and Injunction, p. 14

                                                   
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 21 of 33

     




 1   (64) Plaintiff seeks “punitive damages” for fraud. Plaintiff seeks a dollar amount
 2   sufficient to deter future misconduct. Defendants demonstrate fraud because they
 3   act with intent to deceive others—(i) Defendants fail to disclose “all” ingredients
 4   in the product, (ii) Defendants fail to disclose the presence of red particulate matter
 5   in the product, (iii) Defendants fail to disclose the ingredients in the red particulate
 6   matter, (iv) Defendants fail to disclose the product manufacturer’s identity, and
 7   (v) Defendants fail to disclose the red particle manufacturer’s identity.
 8   (65) Plaintiff seeks an award of litigation expenses, courts costs and reasonable
 9   attorney’s fees—for enforcing important rights affecting the public interest.
10   ////
11   ////
12   ////
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           Complaint   for Damages and Injunction, p. 15

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 22 of 33

     




                              CAUSE         of ACTION No. 3
 1                                                 

 2   (66) BREACH OF IMPLIED WARRANTY OF FITNESS: Plaintiff brings this Cause-of-
 3   Action No. 3, for Breach of Implied Warranty of Fitness, as against all
 4   Defendants. Plaintiff here incorporates all numbered paragraphs.
 5   (67) Nevada law recognizes the “implied warranty of fitness for intended use,”
 6   i.e., manufacturers impliedly warrant that their products are fit for ordinary use.
 7   Manufacturers and sellers are liable for damages caused by their unfit products,
 8   even in instances where there is no negligence by manufacturer or seller.
 9   (68) The tub of product that Plaintiff purchased is “defective” because it comes
10   with a condition that defeats consumers’ “reasonable” expectations—i.e., that food
11   products will be free of off-label ingredients of unknown origin.
12   (69) The tub of product is per se “defective.” If consumers were to learn the
13   actual truth about the secret ingredients lurking in the Natural Vitality Calm,
14   fewer consumers would purchase it—which proves the “defect.”
15   (70) The product “defect”—i.e., the fact that it’s laced with tiny red particles
16   of unknown origin—existed when the product left the manufacturer—the “defect”
17   existed when manufacturer delivered the product to the grocer—and the “defect”
18   existed when the grocer placed the product on grocery store shelves. The product
19   “defect” is the cause-in-fact of Plaintiff’s harm.
20   (71) As a result of the “defect,” Plaintiff sustains injuries. Defendants’ actions
21   were a substantial factor in causing Plaintiff’s harm, along with attendant pain and
22   suffering. Plaintiff seeks monetary damages in an amount T.B.D. at trial.
23   (72) Plaintiff seeks preliminary and permanent injunctions: (a) a court order
24   requiring Defendants to identify the nature and purpose of the red particles, as well
25   as their ingredients; (b) a court order prohibiting Defendants from selling products
26   tainted with the red particles; (c) a court order recalling tainted lot numbers;
27   (d) a court order requiring Defendants to identify the product manufacturer; and
28   (e) a court order requiring Defendants to identify the red particle manufacturer.

                           Complaint   for Damages and Injunction, p. 16

                                                   
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 23 of 33

     




 1   (73) Plaintiff seeks “punitive damages” for fraud. Plaintiff seeks a dollar amount
 2   sufficient to deter future misconduct. Defendants demonstrate fraud because they
 3   act with intent to deceive others—(i) Defendants fail to disclose “all” ingredients
 4   in the product, (ii) Defendants fail to disclose the presence of red particulate matter
 5   in the product, (iii) Defendants fail to disclose the ingredients in the red particulate
 6   matter, (iv) Defendants fail to disclose the product manufacturer’s identity, and
 7   (v) Defendants fail to disclose the red particle manufacturer’s identity.
 8   (74) Plaintiff seeks an award of litigation expenses, courts costs and reasonable
 9   attorney’s fees—for enforcing important rights affecting the public interest.
10   ////
11   ////
12   ////
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           Complaint   for Damages and Injunction, p. 17

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 24 of 33

     




                               CAUSE        of ACTION No. 4
 1                                                 

 2   (75) BATTERY—UNCONSENTED TOUCHING: Plaintiff brings this Cause-of-Action
 3   No. 4, for Battery—Unconsented Touching, as against all Defendants. Plaintiff
 4   here incorporates all numbered paragraphs.
 5   (76) Defendants engaged in the intentional and unconsented “touching” of
 6   Plaintiff’s person by selling Natural Vitality Calm, laced with tiny red particles,
 7   which ultimately came into contact with Plaintiff’s person, (the “touching”).
 8   Defendants set into motion this instrumentality—i.e., the tiny red particles—with
 9   the intent that some unlucky customers would unwittingly ingest the same.
10   (77) Plaintiff did not consent to the “touchings” that occurred when the tiny red
11   particles—which were lurking in the magnesium powder—came into contact with
12   his person. This was an “unconsented touching.” Plaintiff did not consent to
13   consuming magnesium powder laced with suspicious-looking, tiny red particles
14   of unknown origin.
15   (78) Plaintff is harmed and offended by Defendants’ unconsented “touchings.”
16   Reasonable persons of ordinary prudence would be harmed and offended upon
17   learning they had unwittingly ingested suspicious-looking, tiny red particles of
18   unknown origin.
19   (79) As a direct result of Defendants’ unconsented “touchings,” Plaintiff sustains
20   injuries. Defendants’ actions were a substantial factor in causing Plaintiff’s harm,
21   along with attendant pain and suffering. Plaintiff seeks monetary damages in an
22   amount T.B.D. at trial.
23   (80) Plaintiff seeks preliminary and permanent injunctions: (a) a court order
24   requiring Defendants to identify the nature and purpose of the red particles, as well
25   as their ingredients; (b) a court order prohibiting Defendants from selling products
26   tainted with the red particles; (c) a court order recalling tainted lot numbers;
27   (d) a court order requiring Defendants to identify the product manufacturer; and
28   (e) a court order requiring Defendants to identify the red particle manufacturer.

                           Complaint   for Damages and Injunction, p. 18

                                                   
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 25 of 33

     




 1   (81) Plaintiff seeks “punitive damages” for fraud. Plaintiff seeks a dollar amount
 2   sufficient to deter future misconduct. Defendants demonstrate fraud because they
 3   act with intent to deceive others—(i) Defendants fail to disclose “all” ingredients
 4   in the product, (ii) Defendants fail to disclose the presence of red particulate matter
 5   in the product, (iii) Defendants fail to disclose the ingredients in the red particulate
 6   matter, (iv) Defendants fail to disclose the product manufacturer’s identity, and
 7   (v) Defendants fail to disclose the red particle manufacturer’s identity.
 8   (82) Plaintiff seeks an award of litigation expenses, courts costs and reasonable
 9   attorney’s fees—for enforcing important rights affecting the public interest.
10   ////
11   ////
12   ////
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           Complaint   for Damages and Injunction, p. 19

                                                   
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 26 of 33

     




                               CAUSE         of ACTION No. 5
 1                                                  

 2   (83) INFLICTION OF EMOTIONAL DISTRESS: This Cause-of-Action No. 5, for
 3   “Infliction of Emotional Distress,” (negligent and intentional), is brought by
 4   Plaintiff as against all Defendants. Plaintiff here incorporate all numbered
 5   paragraphs.
 6   (84) By “actively” lacing the magnesium powder with red particles, Defendants
 7   caused Plaintiff to suffer mental anguish, (i.e., intentinal infliction); or in the
 8   alternative, by “passively” allowing others to lace it, Defendants caused Plaintiff
 9   to suffer mental anguish, (i.e., negligent infliction). In a light most favorable,
10   Defendants are negligent; in the worst light, Defendants are willfully lawless.
11   But in both instances, the product is inherently defective because it comes with
12   suspicious-looking, red particulate matter that should not be there. In both
13   instances, Defendants’ conduct is extreme and outrageous.
14   (85) Defendants are blameworthy for intentional and accidental contaminants in
15   products they sell. Defendants must be held responsible when unlucky customers
16   unwittingly ingest their contaminated products—regardless of whether the
17   contaminants are there “on purpose” or “by accident.”
18   (86) Reasonable persons of ordinary prudence would experience severe mental
19   anguish—when they suddenly learn that they unwittingly ingested mysterious,
20   red particulate matter of unknown origin.
21   (87) Plaintiff is now apprehensive of cancer. For approx. ten (10) straight weeks,
22   Plaintiff ingested powder from a tub tained with mysterious, red particulate matter
23   of unknown origin. Plaintiff now suffers from persistent (but not unreasonable)
24   fear that he may develop cancer—caused by the red particulate matter.
25   (88) As a direct result of Defendants’ negligent and/or intentional infliction of
26   emotional distress, Plaintiff sustains injuries. Defendants’ actions were a
27   substantial factor in causing Plaintiff’s harm, along with attendant pain and
28   suffering. Plaintiff seeks monetary damages in an amount T.B.D. at trial.

                            Complaint   for Damages and Injunction, p. 20

                                                    
            Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 27 of 33

     




 1   (89) Plaintiff seeks preliminary and permanent injunctions: (a) a court order
 2   requiring Defendants to identify the nature and purpose of the red particles, as well
 3   as their ingredients; (b) a court order prohibiting Defendants from selling products
 4   tainted with the red particles; (c) a court order recalling tainted lot numbers;
 5   (d) a court order requiring Defendants to identify the product manufacturer; and
 6   (e) a court order requiring Defendants to identify the red particle manufacturer.
 7   (90) Plaintiff seeks “punitive damages” for fraud. Plaintiff seeks a dollar amount
 8   sufficient to deter future misconduct. Defendants demonstrate fraud because they
 9   act with intent to deceive others—(i) Defendants fail to disclose “all” ingredients
10   in the product, (ii) Defendants fail to disclose the presence of red particulate matter
11   in the product, (iii) Defendants fail to disclose the ingredients in the red particulate
12   matter, (iv) Defendants fail to disclose the product manufacturer’s identity, and
13   (v) Defendants fail to disclose the red particle manufacturer’s identity.
14   (91) Plaintiff seeks an award of litigation expenses, courts costs and reasonable
15   attorney’s fees—for enforcing important rights affecting the public interest.
16   ////
17   ////
18   ////
19
20
21
22
23
24
25
26
27
28

                           Complaint   for Damages and Injunction, p. 21

                                                   
         Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 28 of 33

     




 1                                PRAYER          for RELIEF
 2   (92) WHEREFORE, Plaintiff prays for judgment against Defendants, and each
 3   of them, in the following manner:
 4         (i)     for an award of judgment on all causes of action;
 5         (ii)    for general and special damages in accordance with proof;
 6         (iii)   for punitive and exemplary damages;
 7         (iv)    a court order requiring Defendants to identify the nature and purpose
 8                 of the red particles (along with a chemical breakdown);
 9         (v)     for temporary and permanent injunctions forbidding Defendants
10                 from selling products tainted with the red particles;
11         (vi)    for a court order recalling tainted lot numbers;
12         (vii) for a court order requiring Defendants to identify the product
13                 manufacturer and the red particle manufacturer;
14         (viii) a judicial declaration that all Nevadans have a fundamental right to
15                 know what’s in the food they eat;
16         (ix)    for costs and expenses of this lawsuit;
17         (x)     for reasonable attorney’s fees for enforcing important rights
18                 affecting the public interest;
19         And such other and further relief as the Court deems just and proper.
20
21   Dated: Jan. 17, 2020                       LAW OFFICES OF T. MATTHEW PHILLIPS
22
23
24
25                                                 T. Matthew Phillips             .




                                                T. Matthew Phillips, Esq.
26
                                                In Propia Persona
27
28                                                  


                            Complaint   for Damages and Injunction, p. 22

                                                    
          Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 29 of 33

     




 1                          PLAINTIFF’S         VERIFICATION
 2         My name is T. MATTHEW PHILLIPS and I am the Plaintiff in this lawsuit.
 3   I hearby verify that the allegations herein are true and correct of my own personal
 4   knowledge; and as to those matters alleged on information and belief, I reasonably
 5   believe such allegations to be true. If called upon to testify, I could and would give
 6   competent and truthful evidence.
 7         Attached hereto are three photos, which I took, depicting the Natural Calm
 8   Product, as well as the tiny red particles in a drinking glass.
 9         I hereby declare under penalty of perjury, pursuant to the laws of the State
10   of Nevada, the foregoing is both true and correct.
11
     Dated: Jan. 17, 2020                      LAW OFFICES OF T. MATTHEW PHILLIPS
12
13
14
15                                                T. Matthew Phillips           .




16                                             T. Matthew Phillips, Esq.
                                               Plaintiff’s Counsel.
17
18
19
20
21
22
23
24
25
26
27
28

                           Complaint   for Damages and Injunction, p. 23

                                                   
Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 30 of 33




       - PHOTOGRAPHS -
Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 31 of 33
Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 32 of 33
Case 2:20-cv-00348-GMN-NJK Document 1 Filed 02/18/20 Page 33 of 33
